Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.


                                                                      Sep 12 2014, 8:49 am
ATTORNEY FOR APPELLANT:

S. ANTHONY LONG
Long & Mathies Law Firm, P.C.
Boonville, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

IN RE THE PATERNITY OF:                            )
S.L. b/n/f R.H.B.,                                 )
                                                   )
        Appellant-Petitioner,                      )
                                                   )
               vs.                                 )        No. 82A01-1404-JP-183
                                                   )
T.L.,                                              )
                                                   )
        Appellee-Respondent.                       )


                 APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                         The Honorable Robert J. Tornatta, Judge
                              Cause No. 82D01-1201-JP-1



                                       September 12, 2014


                 MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                        Case Summary

       R.H.B. (“Father”) appeals the denial of his petition to change the surname of his

biological child, S.L. He argues that the trial court abused its discretion in determining that it

was not in S.L.’s best interests to change his last name to Father’s. Concluding that the trial

court’s decision to deny Father’s petition is not clearly against the logic and effect of the

facts and circumstances before it, we affirm.

                               Facts and Procedural History

       Mother gave birth to S.L. in August 2011, and he was given her surname. Father

voluntarily paid child support and exercised parenting time. In January 2012, Father filed a

petition to establish paternity, custody, and support and a petition for change of name of

minor child. Mother filed a cross-petition to establish custody, visitation, and support and an

objection to Father’s petition for change of name of minor child. In December 2012, the trial

court entered a judgment of paternity and provisional agreement regarding custody, parenting

time, and support. In July 2013, the parties entered into an agreement regarding custody,

parenting time, and support, in which they agreed that they would share joint legal custody of

S.L., Mother would have primary physical custody, Father would have parenting time every

other weekend and one mid-week visit, and Father would pay child support pursuant to the

Indiana Child Support Guidelines. They reserved the issue of changing S.L.’s surname to

Father’s.

       In March 2014, the trial court held a hearing on Father’s petition for change of name

of minor child. Father testified regarding why he wanted S.L. to have his last name:


                                                2
        I just always felt that, you know, a person’s name is [a] strong, family tradition
        and I want to be a part of [S.L.’s] life and I want to be more than just a partial
        parent. I want to be a father. You know, I want to be there for him, and I
        think that as he grows up and as he gets older, as a son, they look up to the dad
        and what he has done as a role model, and I would hope that I could be that to
        him.

Tr. at 10.1 Father also testified that when he and S.L. were apart, sharing the same last name

would be a reminder to S.L. and would tie the two of them together. Id. at 10-11.

        Mother testified that her last name is well known in Dubois County where she resides

and is highly respected in her community, and therefore her last name would provide many

advantages to S.L. She further testified that she wants S.L. “to have absolutely every

advantage and every opportunity possible to any child, and he has better opportunity with the

last name of [L.] in our community.” Id. at 28.

        The trial court ruled from the bench and denied Father’s petition, concluding as

follows:

        I would encourage you to consider hyphenating [S.L.’s] name to reward Dad
        for being a good Dad, but if you can’t agree to do that, I would say that I’ve
        considered all of the factors that are relevant into what is in [S.L.’s] best
        interest and what is the appropriate surname, but having considered all of the
        factors, the overwhelming factor in this case is that he lives and is going to be
        raised in Jasper, Dubois County, Indiana, and Mother’s last name [L.] is well
        known, well recognized.

Id. at 41.
                                      Discussion and Decision

        Father appeals the denial of his petition for change of name of minor child.




        1
         Father reproduced the transcript in the appellant’s appendix in contravention of Indiana Appellate
Rule 50(F).

                                                    3
        We review a trial court’s order granting or denying a biological father’s
        request to change the name of a nonmarital child for an abuse of discretion.
        An abuse of discretion occurs when the decision is clearly against the logic and
        effect of the facts and circumstances before the court. Additionally, a
        biological father seeking to change the name of a non-marital child has the
        burden of persuading the court that the change is in the best interests of the
        child.

In re Paternity of N.C.G., 994 N.E.2d 331, 334 (Ind. Ct. App. 2013) (citations omitted).

        We observe that Mother has not filed an appellee’s brief.

        When the appellee has failed to submit an appellate brief, we need not
        undertake the burden of developing an argument on the appellee’s behalf.
        Rather, we will reverse the trial court’s judgment if the appellant presents a
        case of prima facie error. Prima facie error in this context is defined as, at first
        sight, on first appearance, or on the face of it. If an appellant is unable to meet
        this burden, we will affirm the trial court’s judgment.

In re D.J., 898 N.E.2d 356, 357-58 (Ind. Ct. App. 2008) (citations and quotation marks

omitted).

        Father contends that the trial court abused its discretion in finding that it was in S.L.’s

best interests to have Mother’s surname because he pays child support, exercises parenting

time, and wants S.L. to have his last name as a tangible reminder of their connection. Father

likens this case to N.C.G., in which another panel of this Court concluded that the trial court

abused its discretion in denying the father’s petition for change of name of minor child. 994
N.E.2d at 335-36. N.C.G. is the only published case to reverse a trial court’s denial of a

father’s petition for change of name of a minor child in a paternity action.2



        2
          There are a number of cases in which this Court has concluded that the trial court did not abuse its
discretion in granting a father’s petition for change of name of a minor child in a paternity action. E.g.,
Petersen v. Burton, 871 N.E.2d 1025, 1031 (Ind. Ct. App. 2007); C.B. v. B.W., 985 N.E.2d 340, 348 (Ind. Ct.
App. 2013); In re Paternity of Tibbitts, 668 N.E.2d 1266, 1269 (Ind. Ct. App. 1996), trans. denied (1997).

                                                      4
       We do not read N.C.G. as standing for the proposition that just because the father of a

child born out-of-wedlock pays child support and exercises visitation, it must be in the

child’s best interests to bear his surname. These are certainly factors that the trial court

should consider in determining what is in the child’s best interests, but they are not the

exclusive factors. As another panel of this Court has observed, “[W]hile these factors are

relevant, material, and probative, their presence, without more, may not always result in a

best interests determination for the name change petitioner.” C.B. v. B.W., 985 N.E.2d 340,

347 (Ind. Ct. App. 2013), trans. denied. The question is “‘whether it is sufficiently in the

best interest of the child to give the child its father’s surname when the father pays support,

has visitation, and is actively involved in the child’s life.’” Id. (quoting In re Paternity of

Tibbitts, 668 N.E.2d 1266 (Ind. Ct. App. 1996), trans. denied (1997)). Further, “whether it is

in the best interests for a child born out of wedlock to be given the father’s surname when

paternity has been established is an issue to be resolved on a case-by-case basis.” Id. at 347-

48. Among the factors that the trial court may properly consider are

       whether the child holds property under a given name, whether the child is
       identified by public and private entities and community members by a
       particular name, the degree of confusion likely to be occasioned by a name
       change, and (if the child is of sufficient maturity) the child’s desires.
       Additional factors which have been considered are the birth and baptismal
       records of the child, the school records of any older children, health records,
       and the impact of a name change when there are siblings involved whose
       name(s) would not be changed.

Id. at 343.

       Here, the trial court, in the exercise of its discretion, considered the totality of the

circumstances in determining what was in S.L.’s long-term best interests. It determined that

                                              5
it was in S.L.’s best interests to retain Mother’s last name. Its decision is not clearly against

the logic and effect of the facts and circumstances before it. Therefore, Father has failed to

establish prima facie error, and we affirm the denial of his petition for change of name of

minor child.

       Affirmed.

RILEY, J., and MATHIAS, J., concur.




                                               6